Citation Nr: 0839963	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a hip disability. 

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 13, 1951 to August 10, 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2005 and February 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In its October 2008 informal hearing presentation, the 
veteran's representative listed the matter of service 
connection for tinnitus.  That matter was denied in November 
2005 and the veteran did not appeal.  The veteran may apply 
to reopen a claim of service connection for tinnitus by 
submitting new and material evidence.  See 38 C.F.R. § 3.156 
(2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In his March 2007 Notice of Disagreement, 
the veteran stated that his service treatment records are 
incomplete.  Additionally, on several occasions, the veteran 
has indicated that there are outstanding post-service 
treatment records (specifically private practice records from 
Dr. Waldrop who treated the veteran for 40 years and who has 
also subsequently seen him at the VA Medical Center).  On 
remand, the RO/AMC must attempt to assist the veteran in 
obtaining any outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate service department 
offices, and request that a search be 
conducted for all service treatment 
records.  The result of such request, 
whether successful or unsuccessful, 
should be documented in the claims 
file, and the veteran informed of any 
negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts 
to obtain such records would be futile. 

2.	The RO/AMC should request that the 
veteran provide information and 
authorization for all outstanding post-
service medical records.  With any 
necessary assistance from him, the 
RO/AMC should attempt to locate these 
records (to include  his  medical 
records from Dr. Waldrop's private 
practice).  All efforts to obtain these 
records should be fully documented.  

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims. If action remains adverse to 
the veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




